■Smith, J.:
The only question in this case is whether the paper sued on imports a consideration, in view of the restrictive character of the indorsement, or if it does not, whether a consideration was proved.
We concur in the conclusion of the judge at the Circuit, that the paper imports a consideration on its face.
We are also prepared to hold, if it were necessary to the disposition of the case, that in view of the circumstances attending the making of the draft and indorsement, the bill is evidence of a promise by the drawer to pay the mother of the child the money which she should expend in his support,' at least to the amount of the income of the fund derived from the proceeds of the bill during the minority of the child. The promise of the father of an illegitimate child, who acknowledges the child as his own, to pay the mother with whom the child lives for its support, is founded upon a sufficient consideration. (Hicks v. Gregory, 8 C. B., 378; Smith v. Roche, 6 C. B. [N. S.], 223; Hesketh v. Gowing, 5 Esp., 131; Nichole v. Allen, 3 C. & P., 36; Jennings v. Brown, 9 Mees. & Wels., 496; Bunn v. Winthrop, 1 Johns. Ch. 329.)
The judgment should be affirmed.
Present — Talcott, P. J., Smith and Hardin, JJ.
Judgment affirmed.